DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/22 has been entered.


Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3-4, 10, 12-13, 19, 21-22, 25 and 27-28 have been amended. 
		Claims: 2, 5-9, 11, 14-18, 20, 23-24, 26 and 29-30 have not 
been amended. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 7, 9-11, 14, 16, 18-20, 23, 25-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent Publication 2010/0279648 herein after referenced as Song) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li).

Regarding claim 1 and claim 10 and claim 19 and claim 25, Song discloses:
A method for wireless communication, comprising: and An apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors coupled with the transceiver and the memory, wherein the one or more processors are configured to: and An apparatus for wireless communication, comprising: and A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communication, the code comprises code for: (Song, [0071]-[0074] discloses the wireless communication system can include a UE (i.e. reads on apparatus) that includes a transceiver to transmit and receive data (i.e. reads on wireless communication) and discloses the UE can also include a configuration module configured to assign, change and/or modify the configuration information of the UE and discloses the configuration module can assign, change and/or modify configuration regarding any number of operations of the UE including the CS/PS mode of the UE, AS reselection priorities of the UE and the configuration of the UE and can determine whether the UE is camped on the LTE BS will move over to the CSCRT BS, whether the CS/PS mode or the PS mode for the UE is 1 or 2, the AS priorities, etc. and discloses the UE can include a processor and memory and configured to perform operations for facilitating the UE movement between the LTE BS and the CSCRAT BS and the memory can be for storing computer executable instruction; Song, [0012] discloses a computer program product including a computer-readable medium is provided to modify a configuration parameter of a user equipment, wherein the configuration parameter is related to at least one of network selection, cell selection or reselection or service selection within a wireless communication system and wherein a modified configuration parameter results in a preference by the computer for a network configured to support emergency calls at the computer).
means for performing reselection from a first radio access technology (RAT) to a second RAT to perform an emergency call; (Song, Fig. 6B & [0086]-[0087] discloses the UE is configured such that the LTE network and correspondingly the LTE BS is configured to have the highest priority and the UE is configured to camp on the LTE BS (i.e. reads on first RAT) as a default and discloses at 654, an emergency call being triggered by the UE and at 656, the UE moving (i.e. reads on reselection) to the CSCRAT BS (i.e. reads on second RAT) to conduct a CS voice emergency call (i.e. reads on perform an emergency call); Song, [0064] discloses the LTE BS is configured to manage an LTE system and a second BS can be a CS-capable RAT CSRAT; Song, [0012] discloses a computer program product including a computer-readable medium is provided to modify a configuration parameter of a user equipment, wherein the configuration parameter is related to at least one of network selection, cell selection or reselection or service selection within a wireless communication system and wherein a modified configuration parameter results in a preference by the computer for a network configured to support emergency calls at the computer).
and means for deprioritizing, based on and after performing the reselection, access to the first RAT to continue to use the second RAT for at least a period of time corresponding to a timer that is initialized (Song, Fig. 6B & [0087]-[0089] discloses at 654, an emergency call being triggered by the UE and at 656, the UE moving (i.e. reads on reselection) to the CSCRAT BS (i.e. reads on second RAT) to conduct a CS voice emergency call and at 658, the UE changing its configuration such that the CS/PS mode for the UE is 1 (i.e. reads on deprioritizing, based on and after performing the reselection) whereby CS voice is prioritized over other types of voice and over data traffic and discloses at 662, the emergency call ending and at 664, the UE remaining camped on the CSCRAT BS, the CS/PS mode remaining 1 and the network for the CSCRAT BS being the highest priority for the UE (i.e. reads on to continue to use the second RAT for at least a period of time) and discloses the changes should be eventually reversed once the emergency call and associated operations such as emergency call callback from the CSCRAT BS and call re-originations are completed wherein a plurality of event triggers can cause the configuration of the UE to revert to one or more configurations of the UE at the start of the flow diagram 650 and the event triggers can include the passage of a selected amount of time such as a timer-based approach (i.e. reads on at least a period of time corresponding to a timer) to determining when the configuration should revert and the timer could have a timer value that could be pre-programmed in the UE or that could be signaled over the air to the UE; Song, [0082] discloses when the UE is in CS/PS mode 2 and moves to CSCRAT BS for an emergency call, the UE can autonomously change the CS/PS mode for the UE to mode 1 and changing to CS/PS mode 1 can make the network for the LTE BS a lower priority (i.e. reads on deprioritizing) than the priority of the network for CSCRAT BS and/or completely disable the ability to operate on the network for the LTE BS and can include turning off the functionality of the transceiver to receive LTE BS signals; Song, [0128] discloses the modified configuration parameter is indicative of a preference for the network over an original serving network of the UE based on the modifying the configuration parameter and the configuration parameter is autonomously modified by the UE and a value of a modified configuration parameter persists until an expiration of a timer (i.e. reads on a timer that is initialized)).
Song discloses the use of a timer to determine when the modified reselection configuration should be used to provide time for associated emergency call operations such as emergency call back but fails to explicitly disclose as to when said timer is initialized or that said timer is initialized after the termination of the emergency call and therefore fails to disclose “a timer that is initialized after termination of the emergency call.”
In a related field of endeavor, Li discloses:
to continue to use the second RAT for at least a period of time corresponding to a timer that is initialized after termination of the emergency call (Li, [0143] discloses the ECM timer (i.e. reads on a period of time corresponding to a timer) may be used by the UE to remain on a system (i.e. reads on continue to use the second RAT) where the E911 call was completed and this may permit the UE to receive PSAP call-backs and to initiate a new E911 call on the same system such as 1xRTT network (i.e. reads on second RAT) that was used for the previous successful E911 call and the ECM timer may start when a successfully connected E911 call ends (i.e. reads on a timer that is initialized after termination of the emergency call) and may last for a particular time such as five minutes and when the ECM timer expires, the UE may return to a normal operating mode; Li, Fig. 24 & [0150]-[0151] discloses starting an emergency callback mode timer after an end of the E911 call and when the ECM timer expires, the ECM timer may provide an indication that the ECM timer expired to normal mode determiner and discloses the user equipment may return to a normal operating mode and may resume connection with the eHRPD network; Li, Fig. 11 & [0102] discloses the UE may detect that the E911 call is to be made and the UE may make a cell reselection from eHRPD network to 1xRTT network (i.e. reads on second RAT)).
 	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Song to incorporate the teachings of Li for the purpose of providing the system with a means to 
permit the UE to receive PSAP call-backs and to initiate a new E911 call on the same system that was used for the previous successful E911 call (Li, [0143]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element
and base device (i.e. performing a process of providing a time interval to support a callback requirement for emergency calls as taught by Song) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a time interval to support a callback requirement for emergency calls, wherein the time interval is initiated after the emergency call ends as taught by Li) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a time interval to support a callback requirement for emergency calls (i.e. as taught by Song & Li) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 2 and claim 11 and claim 20 and claim 26, Song in view of Li discloses:
The method of claim 1, The method of claim 1, wherein deprioritizing access to the first RAT comprises and The apparatus of claim 10, wherein the one or more processors are configured to deprioritize access to the first RAT at least in part by and The apparatus of claim 19, wherein the means for deprioritizing deprioritizes access to the first RAT by and The non-transitory computer-readable medium of claim 25, wherein the code for deprioritizing deprioritizes access to the first RAT by modifying, for at least the period of time, one or more cell reselection parameters corresponding to at least one of the first RAT or the second RAT (Song, [0082] discloses when the UE is in CS/PS mode 2 and moves to CSCRAT BS for an emergency call, the UE can autonomously change the CS/PS mode for the UE to mode 1 and changing to CS/PS mode 1 can make the network for the LTE BS a lower priority than the priority of the network for CSCRAT BS and/or completely disable the ability to operate on the network for the LTE BS and can include turning off the functionality of the transceiver to receive LTE BS signals; Song, Fig. 6B & [0089] discloses the changes should be eventually reversed once the emergency call and associated operations such as emergency call callback from the CSCRAT BS and call re-originations are completed wherein a plurality of event triggers can cause the configuration of the UE to revert to one or more configurations of the UE at the start of the flow diagram 650 and the event triggers can include the passage of a selected amount of time such as a timer-based approach to determining when the configuration should revert and the timer could have a timer value that could be pre-programmed in the UE or that could be signaled over the air to the UE; Song, [0128] discloses the modified configuration parameter is indicative of a preference for the network over an original serving network of the UE based on the modifying the configuration parameter and the configuration parameter is autonomously modified by the UE and a value of a modified configuration parameter persists until an expiration of a timer).
Regarding claim 5 and claim 14 and claim 23 and claim 29, Song in view of Li discloses:
The method of claim 1, wherein deprioritizing access to the first RAT comprises and The apparatus of claim 10, wherein the one or more processors are configured to deprioritize access to the first RAT at least in part by and The apparatus of claim 19, wherein the means for deprioritizing deprioritizes access to the first RAT by and The non-transitory computer-readable medium of claim 25, wherein the code for deprioritizing deprioritizes access to the first RAT by blocking, for at least the period of time, one or more networks corresponding to the first RAT (Song, [0082] discloses when the UE is in CS/PS mode 2 and moves to CSCRAT BS for an emergency call, the UE can autonomously change the CS/PS mode for the UE to mode 1 and changing to CS/PS mode 1 can make the network for the LTE BS a lower priority than the priority of the network for CSCRAT BS and/or completely disable the ability to operate on the network for the LTE BS and can include turning off the functionality of the transceiver to receive LTE BS signals; Song, Fig. 6B & [0089] discloses the changes should be eventually reversed once the emergency call and associated operations such as emergency call callback from the CSCRAT BS and call re-originations are completed wherein a plurality of event triggers can cause the configuration of the UE to revert to one or more configurations of the UE at the start of the flow diagram 650 and the event triggers can include the passage of a selected amount of time such as a timer-based approach to determining when the configuration should revert and the timer could have a timer value that could be pre-programmed in the UE or that could be signaled over the air to the UE; Song, [0128] discloses the modified configuration parameter is indicative of a preference for the network over an original serving network of the UE based on the modifying the configuration parameter and the configuration parameter is autonomously modified by the UE and a value of a modified configuration parameter persists until an expiration of a timer).
Regarding claim 7 and claim 16, Song in view of Li discloses:
The method of claim 1, further comprising: and The apparatus of claim 10, wherein the one or more processors are further configured to: reprioritizing, based on detecting expiration of the timer, access to the first RAT (Song, [0128] discloses the modified configuration parameter is indicative of a preference for the network over an original serving network of the UE based on the modifying the configuration parameter and the configuration parameter is autonomously modified by the UE and a value of a modified configuration parameter persists until an expiration of a timer; Song, [0082] discloses when the UE is in CS/PS mode 2 and moves to CSCRAT BS for an emergency call, the UE can autonomously change the CS/PS mode for the UE to mode 1 and changing to CS/PS mode 1 can make the network for the LTE BS a lower priority than the priority of the network for CSCRAT BS and/or completely disable the ability to operate on the network for the LTE BS and can include turning off the functionality of the transceiver to receive LTE BS signals; Song, Fig. 6B & [0089] discloses the changes should be eventually reversed once the emergency call and associated operations such as emergency call callback from the CSCRAT BS and call re-originations are completed wherein a plurality of event triggers can cause the configuration of the UE to revert to one or more configurations of the UE at the start of the flow diagram 650 and the event triggers can include the passage of a selected amount of time such as a timer-based approach to determining when the configuration should revert and the timer could have a timer value that could be pre-programmed in the UE or that could be signaled over the air to the UE).
Regarding claim 9 and claim 18, Song in view of Li discloses:
The method of claim 1, wherein and The apparatus of claim 10, wherein the one or more processors are configured to performing the reselection is based on determining that emergency calls are not supported on the first RAT (Song, [0060] discloses enabling a UE camped on a system that does not provide emergency service to move to a network providing emergency service).


Claim(s) 3, 12, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent Publication 2010/0279648 herein after referenced as Song) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li) and further in view of Zhang et al. (US Patent Publication 2021/0289412 herein after referenced as Zhang).

Regarding claim 3 and claim 12 and claim 21 and claim 27, Song in view of Li discloses:
The method of claim 2 wherein (see claim 2) and The apparatus of claim 11, wherein the one or more processors are configured to (see claim 11) and The apparatus of claim 20, wherein the means for deprioritizing (see claim 20) and The non-transitory computer-readable medium of claim 26, wherein the code for deprioritizing (see claim 26).  Song in view of Li discloses providing the system with a means to remain in the current network and prevent the reselection back to the previous network by modifying the configuration such as increasing and decreasing the priority of the corresponding networks but fails to explicitly disclose the increase or decrease of the signal power or quality and therefore fails to disclose “modifying the one or more cell reselection parameters includes decreasing a threshold signal power or quality for determining to select the second RAT in cell reselection.”
	In a related field of endeavor, Zhang discloses:
modifying the one or more cell reselection parameters includes decreasing a threshold signal power or quality for determining to select the second RAT in cell reselection (Zhang, [0203] discloses the reselection threshold in the serving cell is decreased so that the second identification card can more easily reside in a state of accessing the current serving cell and no longer perform cell reselection; Zhang, [0186] discloses the reselection threshold is the measurement start threshold that may be an RSRP threshold and/or an RSRQ threshold; Zhang, [0179] discloses reference signal receiving power RSRP and reference signal receiving quality RSRQ).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Song in view of Li to incorporate the teachings of Zhang for the purpose of ensuring that the mobile device can more easily reside in the current cell and no longer perform cell reselection (Zhang, [0203]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of remaining in the current network and preventing the reselection to another network by modifying the configuration as taught by Song) with another known element and comparable device utilizing a known technique (i.e. performing a process of remaining in the current network and preventing the reselection to another network by modifying the configuration, wherein the configuration is modified by decreasing the signal quality or signal power threshold of the current network as taught by Zhang) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of remaining in the current network and preventing the reselection to another network by modifying the configuration (i.e. as taught by Song & Zhang) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Claim(s) 4, 13, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent Publication 2010/0279648 herein after referenced as Song) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li) and further in view of Jain et al. (US Patent Publication 2017/0064598 herein after referenced as Jain).

Regarding claim 4 and claim 13 and claim 22 and claim 28, Song in view of Li discloses:
The method of claim 2, wherein (see claim 2) and The apparatus of claim 11, wherein the one or more processors are configured to (see claim 11) and The apparatus of claim 20, wherein the means for deprioritizing (see claim 20) and The non-transitory computer-readable medium of claim 26, wherein the code for deprioritizing (see claim 26).  Song in view of Li discloses providing the system with a means to remain in the current network and prevent the reselection back to the previous network by modifying the configuration such as increasing and decreasing the priority of the corresponding networks but fails to explicitly disclose the increase or decrease of the signal power or quality and therefore fails to disclose “modifying the one or more cell reselection parameters includes increasing a threshold signal power or quality for determining to select the first RAT in cell reselection.”
In a related field of endeavor, Jain discloses:
modifying the one or more cell reselection parameters includes increasing a threshold signal power or quality for determining to select the first RAT in cell reselection (Jain, [0056] discloses the device processor may operate the MSMS communication device in the FC mode and may adjust a first threshold to decrease a probability of performing cell reselection away from the current cells and the device processor may increase a first signal level threshold required to select a third cell to perform cell reselection to the third cell away from the current cell and such an increase in the first signal level threshold may have the effect of biasing the MSMS communication device to remain camped on the cell and by adjusting the first signal level threshold, the device processor may thus increase the signal quality requirements that will prompt cell reselection effectively decreasing the probability of performing cell reselection away from the current cell; Jain, [0021] discloses the signal level may include a reference signal received power RSRP, a reference signal received quality RSRQ or another indication of signal level).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Song in view of Li to incorporate the teachings of Jain for the purpose of ensuring that the mobile device remain camped on the current cell and decrease a probability of performing cell reselection away from the current cell (Jain, [0056]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of remaining in the current network and preventing the reselection to another network by modifying the configuration as taught by Song) with another known element and comparable device utilizing a known technique (i.e. performing a process of remaining in the current network and preventing the reselection to another network by modifying the configuration, wherein the configuration is modified by increasing the signal quality or signal power threshold of the other network as taught by Jain) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of remaining in the current network and preventing the reselection to another network by modifying the configuration (i.e. as taught by Song & Jain) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Claim(s) 6, 15, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent Publication 2010/0279648 herein after referenced as Song) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li) and further in view of Lee et al. (US Patent Publication 2013/0189978 herein after referenced as Lee).  

Regarding claim 6 and claim 15 and claim 24 and claim 30, Song in view of Li discloses:
The method of claim 5, wherein (see claim 5) and The apparatus of claim 14, wherein the one or more processors are configured to (see claim 14) and The apparatus of claim 23, wherein the means for deprioritizing (see claim 23) and The non-transitory computer-readable medium of claim 29, wherein the code for deprioritizing (see claim 29).  Song in view of Li discloses blocking one or more network from being considered for reselection but fails to explicitly disclose that a command is sent to the non-access stratum NAS and therefore fails to disclose “blocking the one or more networks comprises at least one of commanding a non-access stratum (NAS) layer to refrain from selecting the one or more networks or commanding a radio resource control (RRC) layer to refrain from measuring signals from the one or more networks.”
In a related field of endeavor, Lee discloses:
blocking the one or more networks comprises at least one of commanding a non-access stratum (NAS) layer to refrain from selecting the one or more networks (Lee, [0085]-[0086] discloses the RRC layer of the user equipment informs the NAS layer of the user equipment that an access of the selected and registered PLMN is prohibited by the prohibition indicator and reports a corresponding identifier of the corresponding PLMN and corresponding prohibition indicator to the NAS layer of the user equipment and discloses the NAS layer of the user equipment may be able to reselect a PLMN according to the report and in this case, the NAS layer of the user equipment excludes a selection of the PLMN which corresponds to the prohibition indicator for a pre-set time).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Song in view of Li to incorporate the teachings of Lee for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a mobile device not considering a network for reselection as taught by Song) with another known element and comparable device utilizing a known technique (i.e. performing a process of a mobile device not considering a network for reselection, wherein the process includes informing the NAS layer of which network to exclude from reselection as taught by Lee) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a mobile device not considering a network for reselection (i.e. as taught by Song & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent Publication 2010/0279648 herein after referenced as Song) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li) and further in view of Tenny et al. (US Patent Publication 2010/0113010 herein after referenced as Tenny).  

Regarding claim 8 and claim 17, Song in view of Li discloses:
The method of claim 1, wherein (see claim 1) and The apparatus of claim 10, wherein the one or more processors are configured to (see claim 10).  Song in view of Li discloses performing a reselection from a current network to a new network and modifying the priority of the current and new network when a current network does not provide emergency service but fails to explicitly disclose that the modification is made based on a determination that the network does not support voice calls and therefore fails to disclose “deprioritizing access to the first RAT is further based at least in part on at least one of determining that voice calls are not supported on the first RAT, determining that only emergency services fallback is supported on the first RAT, determining a non-limited service mode (LSM) for the first RAT, or determining non-roaming mode for the first RAT”.
In a related field of endeavor, Tenny discloses:
deprioritizing access to the first RAT is further based at least in part on at least one of determining that voice calls are not supported on the first RAT,  (Tenny, [0043] discloses the UE may autonomously modify the priorities of frequencies / RATs based on its knowledge of which RAT can support voice service and/or other information stored in the UE and may modify the priorities of frequencies / RATs based on configuration information from a wireless network for example, UE may attach to LTE network and the LTE network may become aware of the UE’s support for voice service on a particular RAT such as 1xRTT and the LTE network may then provide an indication that the UE can reprioritize this particular RAT for mobile originated voice calls; Tenny, [0038] discloses the UE may receive an indication to originate a voice call and the UE may then modify the priorities of the frequencies / RATs in its priority list in order to favor reselection of a RAT that can support voice service for example, the priority list may initially include LTE frequency X having the highest priority, 1xRTT frequency Y having the lowest priority and 1xRTT frequency Z having medium priority and the UE may elevate the priority of 1xRTT frequency Z to the highest priority, elevate the priority of 1xRTT frequency Y to medium priority and lower the priority of LTE frequency X to the lowest priority).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Song in view of Li to incorporate the teachings of Tenny for the purpose of providing the system with a means to modify the priorities based on whether a current network supports voice service (Tenny, [0043]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of modifying the priorities of a network based on a supported service as taught by Song) with another known element and comparable device utilizing a known technique (i.e. performing a process of modifying the priorities of a network based on a supported service, wherein the supported service is a voice call as taught by Tenny) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of modifying the priorities of a network based on a supported service (i.e. as taught by Song & Tenny) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645